Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Examiner of your application has changed. Please address future correspondence to Amy M. Bunker, AU1639.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 14, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-30 are currently pending. Claims 1, 3, 17, 23 and 26  have been amended by Applicants’ amendment filed 07-14-2022. Claim 30 has been added by Applicants’ amendment filed 07-14-2022. No claims has been canceled by Applicants’ amendment filed 07-14-2022.

Applicant's election without traverse of Group I, claims 1-18 and 22-29, directed to a method of amplifying targets from a plurality of sort DNA fragments by using a multiplex primer extension reaction; and the election of Species without traverse as follows: 
Species (A): wherein the plurality of short DNA fragments is fragmented genomic DNA, fragmented cDNA, etc. (instant claim 3); 
Species (A1): wherein the short DNA fragment is cell-free DNA and/or circulating tumor DNA (ctDNA) (instant claim 3);
Species (B): wherein the multiplex primer extension reaction comprises multiplex polymerase chain reaction (instant claim 4); and
Species (C): wherein the plurality of target specific primers includes a plurality of pairs of primers (instant claim 7),
Species (D): wherein the terminal deoxynucleotidyl transferase adds a stretch of adenines, thymines, guanines, cytosines or uracils (instant claim 17);
Species (E): wherein the method of claim 19 further comprises inactivating the alkaline phosphatase before synthesizing complementary strands (instant claim 21, previously withdrawn); and
Species (F): wherein the complement strands of DNA are synthesized from the annealed oligo(dT) primer using a DNA polymerase (instant claim 22), in the reply filed on April 22, 2021 was previously acknowledged.  

Regarding Species (A1) of instant claim 3, upon further consideration, the Examiner rejoined the species of the plurality of short DNA fragments to include fragmented genomic DNA and fragmented cDNA. The examination of the species together does not represent an undue burden.

Claims 19-21 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 2, 5, 6, 8-12, 18, 24, 25 and 27-29 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 3, 4, 7, 13-17, 22, 23, 26 and 30 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 12, 2022 and July 14, 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed December 12, 2019 claims the benefit of US Provisional Patent Application No. 62/778,829, filed on December 12, 2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed July 14, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn.


Maintained Objections/Rejections
Claim Interpretation: The term “a stretch” in claim 1 is interpreted to refer to two or more consecutive amino acids of a single type (e.g., 10 to 20 thymines, 20 to 30 deoxythymines, etc.) as exemplified in SEQ ID NO: 9; and/or two or more non-consecutive, but continuous string of two or more amino acids of a single type (e.g., T-G-T-G, T-A-T-G, T-T-A-C-T-T, etc.) such as exemplified in SEQ ID NOS: 7 and 8 of the instant as-filed Application.
	
Markush Objection
The objection to claims 13 and 17 is maintained because of the following informalities: Claim 13 recites the term “wherein the first adapter sequence, the second adaptor sequence or both the first and second adapter sequence comprise a region”; while claim 17 recites “wherein terminal deoxynucleotidyl transferase adds...or a stretch of uracils (Us)”, such that claims 13 and 17 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the adaptor sequence comprises a region that is used for further amplification and for high-throughput sequencing, wherein the adaptor sequence region is selected from the group consisting of the first adapter sequence, the second adaptor sequence, and combinations thereof”. 
Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed July 14, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) claim 13 does not recite a Markush group (Applicant Remarks, pg. 9, last partial paragraph; and pg. 10, first partial paragraph).
Regarding (a), please see the response to Applicants’ arguments including MPEP 2117(II), in the Office Action mailed January 14, 2022.

Double Patenting
The provisional rejection of claims 1, 3, 4, 7, 13-17, 22, 23 and 26 is maintained, and claim 30 is newly rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending US Patent Application No. 16/716,487 for the reasons of record.
	
Response to Arguments
Applicant’s arguments filed July 14, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant requests that the double patenting rejections be held in abeyance (Applicant Remarks, pg. 9, fourth full paragraph).
Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 3, 4, 7, 13-17, 22, 23 and 26 is maintained, and claim 30 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “short DNA fragments” in line 9 because the term “short” is a relative term that renders the claim indefinite. The term “short” is not defined by the claim and/or in the instant as-filed Specification, such that it is unclear what length of DNA fragment qualifies as a “short DNA fragment” (e.g., 10 bp, 100 bp, 1000 bp, etc.) and, thus, the metes and bounds of the claim cannot be determined.
Claim 22 is indefinite for the recitation of the term “the complementary strands” in line 1. There is insufficient antecedent basis for the term “the complementary strands” in the claim.
Claims 3, 4, 7, 13-17, 23, 26 and 30 are indefinite insofar as they ultimately depend from instant claim 1.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicants’ amendments, and arguments, filed 07-14-2022.

The rejection of claims 1, 3, 4, 7, 13-17, 22, 23 and 26 is maintained, and claim 30 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Makarov et al. (US Patent Application 20150087027, published March 26, 2015; of record) in view of Salathia et al. (US Patent Application 20160053253, published February 25, 2016; of record) as evidenced by Zheng et al. (US Patent Application Publication No. 20170226498, published August 10, 2017; of record); and Illumina (Illumina, 2017, 1-16); and Kohn et al. (Methods in Molecular Biology, T. Tollefsbol, editor, 2017, 1048, 247-284). 
Regarding claims 1 (in part), 4, 13, 16, 17, 22, 23, 26 and 30, Makarov et al. teach method and compositions for adding tails of specific lengths to a substrate polynucleotide; as well as, methods and compositions for immobilization of tailed substrates to a solid support, wherein an attenuator molecule is any biomolecule that associates with a tail sequences added to a substrate polynucleotide and controls the addition of a tail sequence to the 3’ end of the substrate polynucleotide (interpreted as tailing; and single stranded DNA, claim 1) (Abstract, lines 1-8). Makarov et al. teach that the attenuator molecule comprises 1 to 100 nucleotides or more (interpreted as a stretch of As or Ts, claim 1) (paragraph [0008]). Makarov et al. teach that the substrate polynucleotide is a single stranded polynucleotide or a double stranded polynucleotide, wherein the single stranded polynucleotide is prepared by denaturation of fragmented double stranded DNA or from reverse transcription of RNA (interpreted as single stranded DNA from denaturation, claim 1) (paragraph [0025], lines 1-3 and 13-15). Makarov et al. teach that template-independent polymerases such as DNA-specific terminal deoxynucleotidyl transferase (TdT), and RNA-specific poly(A) and poly(U) polymerases represent an alternative approach for preparation of DNA and RNA for NGS analysis (interpreted as TdT; and a DNA polymerase, claims 1 and 22) (paragraph [0003], lines 11-14). Makarov et al. teach that the attenuator molecule further comprises a next generation sequencing (NGS) adaptor sequence, wherein the NGS adaptor sequence different from an adaptor sequencing in that the NGS adaptor sequencing is useful in a sequencing platform such as Ion Torrent, Roche 454 or SOLiD sequencing platforms (interpreted as obtaining a plurality of target-specific primers; and high-throughput sequencing, claims 1 and 13) (paragraph [0012], lines 1-5 and 16-18). Makarov et al. teach that the attenuator molecule comprises a homopolymeric sequence selected from the group consisting of poly (dA), poly (dT), poly (dC), poly (dG), poly (dU), poly (rA), poly (U) and heteropolymeric or a dinucleotide sequence (interpreted as polyA and oligo(dT); and Gs or Ts or Cs or Us, claims 1 and 17) (paragraph [0017]). Makarov et al. teach a method of extending a substrate polynucleotide comprising incubating the substrate polynucleotide with a composition as described herein to allow addition of a tail sequence to the 3’ end of the substrate polynucleotide, and wherein the addition of the tail sequence allows association between the tail sequence and the attenuator molecule to form a complex, such that the method further comprises degrading the attenuator molecule following extension of the substrate polynucleotide (interpreted as a multiplex primer extension reaction; and denaturing the plurality of DNA fragments; and primers comprising a first adaptor sequence, claim 1) (paragraph [0024], lines 1-10). Makarov et al. teach performing a magnetic bead DNA purification step followed by strand denaturation at 95oC; and a second simultaneous tailing and ligation is then performed using a polymerase enzyme and a ligase enzyme and a DNA attenuator-adaptor molecule, thus completing a linear NGS library molecule wherein an optional DNA purification step is required (interpreted as 95oC; targets purified using magnetic beads; and purification of A-tailed fragments is optional (without purification), claims 1 and 26) (paragraph [0052], lines 17-25). Makarov et al. teach that a poly(dA) or poly(A) stretch is added to the polynucleotide via a template-independent polymerase, and the presence of a DNA polymerase will allow for extension across the DNA or RNA molecule (interpreted as a DNA polymerase, claim 23) (paragraph [0215], lines 5-8). Makarov et al. teach that polynucleotide XZY comprises a 5’ phosphate, and a ribonucleotide base or other blocking group at the 3’ end which prevents addition of a homopolymer tail, wherein sequences X and Y represent adaptor sequences of an NGS library and optional ID tag (interpreted as encompassing a UMI, claim 1) (paragraph [0054], lines 1-5). Makarov et al. teach in Figure 1, attenuated, polymerase-mediated poly(dA) DNA tailing in the presence of long (>20b) complementary poly(dT) polynucleotide, wherein the Figure exemplifies without limitation, using TdT enzyme for the tailing reaction (interpreted as a multiplex primer extension reaction; oligo(dT) primer; primers comprising a first adaptor sequence; and d(T)30 as 18-40 thymidines, claims 1 and 16) (paragraph [0024], lines 1-10). Figure 1 is shown below:

    PNG
    media_image1.png
    179
    459
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    96
    458
    media_image2.png
    Greyscale

Makarov et al. teach NGS library synthesis using controlled homopolymer tailing followed by polymerase extension and circularization (Figure 26), wherein tailing of the single stranded substrate polynucleotides is performed in the presence of a polymerase enzyme, nucleotide D (where D = dATP, dTTP, or dGTP) and an attenuator-template polynucleotide (interpreted as ssDNA; extension reaction; primers with a first adaptor; denaturation; encompassing TdT; tailing; and dATP, claim 1) (paragraph [0056], lines 1-8). Makarov et al. teach in Figure 33, a summary of target-specific NGS library preparation methods involving controlled tailing and ligations steps, such that Method 6, following controlled tailing and ligation to introduce a first NGS adaptor and adaptor-specific primer extension, denaturation followed by second NGS adaptor 5’ tailed target-specific primer extension completes the NGS library that can be further amplified, enabling one to multiplex (interpreted as without purifying the ssDNA fragments to which a stretch of As have been added before amplifying; and multiplexing, claims 1 and 4) (paragraph [0066]; and Figure 33). Figure 33 is shown below:

    PNG
    media_image3.png
    376
    1094
    media_image3.png
    Greyscale

Makarov et al. teach that following optional heat inactivation of the polymerase enzyme and the ligase enzyme, incubation with single stranded circularization ligase results in circularization of the adapted single stranded DNA molecule, such that circularized NGS libraries can be directly used for cluster formation (emulsion PCR in the case of Ion Torrent, 454 and SOLiD platforms, and bridge amplification in the case of Illumina platforms) or directly for sequencing (PacBio) (interpreted as without purifying ssDNA fragments to which the stretch of As have been added before amplifying; heat inactivation; and encompassing purifying the amplification products, claims 1 and 30) (paragraph [0055], lines 1-4 and 8-11); wherein it is known that the Illumina NGS workflow includes four basic steps: library preparation, where adapter-ligated fragments are PCR amplified and gel purified as evidenced by Illumina (pg. 4, second full paragraph, note 1); and wherein the Ion Torrent technology has an integrated centrifuge that recovers the templated Ion Sphere particles, wherein a biotin tag is used to isolate only the template-positive ISP by binding to streptavidin-linked C1 magnetic beads after emulsion PCR as evidenced by Kohn et al. (pg. 252, Figure 4). Makarov et al. teach extending a DNA substrate polynucleotide comprising annealing one attenuator-adaptor molecule to a second, biotinylated adaptor molecule, immobilizing the double stranded biotinylated attenuator-adaptor molecule to a streptavidin-coated magnetic bead, treating the magnetic beads with the DNA substrate polynucleotide, TdT enzyme, a ligase and nucleotides that are complementary to the homopolymeric portion, and isolating the extended DNA substrate polynucleotide ligated to the double stranded biotinylated attenuator-adaptor molecule (paragraph [0037]). Makarov et al. teach that the newly added tail sequence created by the polymerase forms a duplex structure and thus reduces the rate of polymerization, such that the reaction rate is controlled, and tail sequences of a desired, limited size are added to the substrate polynucleotides in the reaction mixture have a very narrow size-distribution (paragraph [0107], lines 10-16). Makarov et al. teach that the methods involving controlled tailing and ligation are applied to primer-extension products or amplification products including but not limited to those amplification products derived from polymerase chain reaction, isothermal amplification, and RNA transcription (interpreting isothermal amplification as encompassing linear amplification; and amplification products, claim 1) (paragraph [0169]). Makarov et al. teach that the disclosure also provides methods for NGS library synthesis using a combination of 5' tailed random primer extension on a substrate polynucleotide followed by controlled tailing and ligation (FIG. 30), where intact or fragmented single stranded nucleic acid is contacted under conditions that allow hybridization to a random primer comprising two domains, a 5' domain X where sequence X comprises in various embodiments an NGS adaptor sequence and optional identification tag and a 3' domain comprising a random sequence n, thereby enabling primer hybridization to any region within a nucleic acid sample, and in the presence of a polymerase and nucleotides under appropriate reaction conditions, primer extension and incorporation of adaptor X at the 5' terminus of the extension products is achieved; and that following an optional purification or nucleotide degradation step, tailing and ligation reactions are performed on the extension product in the presence of a polymerase, a ligase enzyme, nucleotide D (where D=A, Tor G) and an attenuator-adaptor molecule that is formed by annealing two polynucleotides: polynucleotide Y and polynucleotide V(H)n, wherein polynucleotide Y comprises a 5' phosphate and a 3' blocking group, where sequence Y comprises a second NGS library adaptor sequence and optional identification tag (interpreted as short DNA fragments; obtaining target-specific primers; denaturing; obtaining an oligo(dT); amplifying the DNA fragments; no purification before amplification; and amplifying the targets, claim 1) (paragraph [0063]; and Figure 30).
Regarding claim 3, Makarov et al. teach that Figure 12 depicts second adaptor attachment by a coupled limited tailing-ligation reaction, wherein gDNA represents genomic DNA (interpreted as genomic DNA, claim 3) (paragraph [0081]; and Figure 12). Makarov et al. teach fragmenting genomic DNA, wherein fragmenting of genomic DNA is a general procedure known to those of skill in the art (interpreted as genomic DNA, claim 3) (paragraph [0144], lines 1-5).
Regarding claims 14 and 15, Makarov et al. teach in Figure 34, regarding Example 12, gel 1, which is a controlled tailing and ligation reaction with attenuator-adaptor molecules that comprise an additional 3’ domain of random base composition, wherein the additional random sequence is from about 1 to about 50 nucleotides or more in length; and as shown in Tables 8 and 9 as shown in SEQ ID NOS: 52 and 13-280 (interpreted as UMI comprising random nucleotides of 6-40 bases; and interspersed by a stretch of fixed nucleotides, claims 14 and 15) (paragraphs [0122], lines 7-8; [0103]; [0309]; and Figure 34).
Makarov et al. does not specifically exemplify UMI (instant claim 1, in part); or forward and reverse primers (instant claim 7).
Regarding claim 1 (in part) and 7, Salathia et al. teach methods for nucleic acid analysis including gene expression analysis from single cells and/or nucleic acids from single cell nuclei and organelles, wherein some methods can be used for multiplexed single cell gene expression analysis (paragraphs [0005]; and [0007]). Salathia et al. teach that the methods and compositions include the use of droplets and/or beads bearding unique molecular barcodes (UMI) (interpreted as UMI, claim 1) (paragraph [0008]). Salathia et al. teach releasing nuclei from cells to provide a plurality of nuclei, wherein each nucleus is a single cell, and the nuclei are spatially separated from each other, such that a first strand of cDNA is synthesized from mRNA in each individual mRNA sample, wherein the first strand synthesis primer is an oligo-dT primer further comprising a first amplification primer binding site (interpreted as designing; an oligo(dT) primers comprising a stretch of thymines; and synthesizing a complemental strand, claim 1) (paragraph [0010], lines 1-9). Salathia et al. teach that the double stranded cDNA is amplified with first and second amplification primers (interpreted as amplification with target specific primers, claim 1) (paragraph [0010], lines 30-31). Salathia et al. teach that the method includes incorporating a tag into the cDNA to provide a plurality of tagged cDNA samples, such that the tag comprises a cell-specific identifier sequence and a unique molecular identifier (UMI) sequence (interpreted as a UMI, claim 1) (paragraph [0012]). Salathia et al. teach a plurality of beads, wherein each bead comprises a plurality of oligonucleotides, each oligonucleotide comprising: (a) a linker; (b) an amplification primer binding site (interpreted as an adaptor sequence); (c) optionally a unique molecular identifier (UMI) which differs for each oligonucleotide (interpreted as a UMI); (d) a bead-specific sequence that is the same for each oligonucleotide but is different on other beads; and (e) a capture sequence for capturing mRNAs and priming reverse transcription, wherein the capture sequence comprises oligo-dT (interpreted as 5’ to 3’ an adapter sequence; oligo(dT); a UMI; and a stretch of thymines, claim 1) (paragraphs [0032]-[0033]). Salathia et al. teach that, after tagmentation, PCR with p5-V2.A14 and p7-V2.B15 amplification primers preferentially amplifies the 3’ end fragments of the cDNA, where Figures 2B and 3B show that amplification products generated from symmetric fragments will present P7 primer sequence at both the 5’ and 3’ end of the amplification product, and will not form sequenceable clusters on a standard Illumina flowcell bearing P5 and P7 amplification primers (interpreted as forward primers and reverse primers); in contrast, the 3’ terminal fragment will bear P5 and P7 primer binding sites after amplification, and can form sequenceable clusters on an Illumina flowcell (interpreted as multiplexed PCR), such that paired end sequencing will result in the sample BC and UMI sequence during read 1 and cDNA sequence during read 2 (interpreted as amplifying a plurality of targets using target-specific primers; encompassing TdT; multiplexed PCR; forward primers and reverse primers; and inherently including wherein the complement strand is synthesized using a DNA polymerase, claims 1 and 7) (paragraph [0065]); wherein it is known that for the Illumina platform (or other next generation sequencing platforms), large-sized DNA is first fragmented in to smaller pieces, the heterogeneous ends of the fragmented DNA are repaired, followed by extension of an extra A-base at the 3’ ends, for example, by utilizing the non-template dependent polymerization activities of the Taq polymerase, then the A-tailed fragments are ligated with double-stranded oligonucleotide adapters with complementary 3’-T overhangs as evidenced by Zheng et al. (interpreted as primers; fragments; oligo-dT primer; denaturation; stretch of adenines; and complementary strand synthesized using a polymerase) (paragraph [0032]).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of tagging droplets and/or beads with unique molecular barcodes as exemplified by Salathia et al., it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NGS library preparation including targeted library bead capture using substrate polynucleotides comprising tagged adaptor sequences as disclosed by Makarov et al. to include immobilization to beads and/or plates comprising a unique molecular barcodes as taught by Salathia et al. with a reasonable expectation of success in generating NGS adaptor sequences for use in NGS sequencing platforms including producing substrate polynucleotides having tail sequences with a desired, limited size distribution that comprise sample-specific and/or bead-specific barcodes; and/or in producing barcoded adaptor sequences for multiplexed single cell gene expression analysis including the identification of uniquely barcoded beads and/or the detection of PCR duplicates.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed July 14, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the claimed methods provide substantial benefits in increased efficiency and capabilities relating to DNA fragment analysis by reducing the amount of DNA lost in purification processes prior to amplfication, such that as supported by the Specification and included in current claim 1, the purification of the DNA occurs only after amplification (Applicant Remarks, pg. 8, fifth full paragraph); (b) contradictory to instant claim 1, Makarov teaches the addition of a “homopolymer and Y NGS adaptor sequence to the free 3’ end of the substrate molecule, thus completing a linear NGS library molecule where an optional DNA purification step is required. Claim 1 is directed to a the addition of a stretch of As to the DNA fragments prior to amplification and prior to purification (Applicant Remarks, pg. 8; sixth full paragraph); (c) Salathia teaches against purification of amplified products having a stretch of As that have been added using oligo(dT) primers as indicated in paragraphs [0093] and [0110] (Applicant Remarks, pg. 8; last partial paragraph; and pg. 9, first partial paragraph); and (d) one of ordinary skill in the art would not have a reasonable expectation of success in generating NGS adaptor sequences for use in NGS sequencing platforms including producing substrate polynucleotides having tail sequences with a desired, limited size distribution that comprise sample-specific and/or bead specific barcodes; and/or in producing barcoded adaptor sequences for multiplexed single cell gene expression analysis including the identification of uniquely barcoded beads and/or the detection of PCR duplicates (Applicant Remarks, pg. 9, first full paragraph).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, MPEP 2112.01(I) indicates: 
where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

MPEP 716.02(b) states: 
the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (See also; In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). 


MPEP 716.02(c) indicates that: 

unexpected results must be weighed against evidence supporting a prima facie obviousness. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978); and where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 

Moreover, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that the claimed methods provide substantial benefits in increased efficiency and capabilities relating to DNA fragment analysis by reducing the amount of DNA lost in purification processes prior to amplfication, such that as supported by the Specification and included in current claim 1, the purification of the ssDNA occurs only after amplification, is not found persuasive. As an initial matter, instant claim 1 recites:
“purifying the amplification products including said oligo(dT) primer only after the amplification products have been linearly amplified” (underline added).

Clearly, purifying amplification products obtained from linear amplification is not an improvement in the technology, and does not in itself result in Applicant’s asserted benefits. Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including purification of the plurality of ssDNA fragments before linear amplification. Therefore, instant claim 1 encompasses the purification of the plurality of ssDNA fragments prior to linear amplification. In this case, purification leads to an increase in the amount of DNA lost in purification processes prior to amplfication and, thus, there is no increased efficiency and/or undefined ‘capabilities’ relating to DNA fragment analysis as asserted by Applicant. Assuming arguendo, that the plurality of ssDNA fragments are not purified prior to the step of linear amplification, then differences between the prior art and the claimed invention must be determined. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties; however, the issue is whether the properties differ to such an extent that the difference is really unexpected. In this case, Applicant argument regarding an increase in efficiency and/or undefined ‘capabilities’ relating to DNA fragment analysis, is not found persuasive. The steps as recited in instant claim 1 are clearly taught by the combined references of Makarov et al. and Salathia et al. Thus, the prior art products are produced by identical or substantially identical processes, which results in the same increase in efficiency and undefined ‘capabilities’ relating to DNA fragment analysis (See; MPEP 2112.01(I) supra). Therefore, the claims remain rejected for the reasons of record.
	Regarding (b), please see the Examiner’s response to Applicant’s arguments supra. Applicants’ assertion that contradictory to instant claim 1, Makarov teaches the addition of a “homopolymer and Y NGS adaptor sequence to the free 3’ end of the substrate molecule, thus completing a linear NGS library molecule where an optional DNA purification step is required, is not found persuasive. As an initial matter, it is noted that the portion of Makarov et al. cited by Applicant is directed to an embodiment of the method, particularly, to the extension of RNA substrate polynucleotides, and not DNA fragments as recited in instant claim 1 (See; paragraph [0052]). Moreover, as previously indicated, instant claim 1 recites (in part): 
“linearly amplifying the single stranded DNA fragments to which the stretch of As have been added by using said oligo(dT) primer, wherein the linearly amplified single stranded DNA fragments to which the stretch of As have been added are amplification products; purifying the amplification products including said oligo(dT) primer only after the amplification products have been linearly amplified”

Thus, instant claim 1 recites that purification of the amplification products occurs only after the amplification products have been linearly amplified. Additionally, 
Makarov et al. teach: 
(i)	a combination of 5' tailed random primer extension on a substrate polynucleotide followed by controlled tailing and ligation (FIG. 30), where intact or fragmented single stranded nucleic acid is contacted under conditions that allow hybridization to a random primer; and primer hybridization to any region within a nucleic acid sample, followed by primer extension and incorporation of adaptor X at the 5' terminus of the extension products; and that following an optional purification or nucleotide degradation step, tailing and ligation reactions are performed on the extension product in the presence of a polymerase, a ligase enzyme, nucleotide D and an attenuator-adaptor molecule that is formed by annealing two polynucleotides (interpreted as optional purification; and adding a stretch of As) (See; paragraph [0063]); and
(ii)	Figure 33 illustrates a summary of target-specific NGS library preparation methods involving controlled tailing and ligations steps, such that Method 6, following controlled tailing and ligation to introduce a first NGS adaptor and adaptor-specific primer extension, denaturation followed by second NGS adaptor 5’ tailed target-specific primer extension completes the NGS library that can be further amplified, enabling one to multiplex (interpreted as without purifying the ssDNA fragments to which a stretch of As have been added before amplifying).

Thus, Makarov et al. teach optional purification after nucleotide degradation, followed by tailing and ligation reactions on the extension product.
Regarding (c), please see the Examiner’s response to Applicant’s arguments supra including the term “purifying amplification products...only after the amplification products have been linearly amplified. It is noted that “[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). MPEP 2123(II) indicates:
that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

A reference teaches away “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken” in the claim. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013). A reference that “merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into” the claimed invention does not teach away. Id. Applicants’ assertion that Salathia teaches against purification of amplified products having a stretch of As that have been added using oligo(dT) primers as indicated in paragraphs [0093] and [0110], such that one of skill in the art would not have a reasonable expectation of success in producing NGS adaptor sequences including a tail sequence for use in NGS sequencing platforms, is not found persuasive. As an initial matter, it is noted that Applicant is pointing to different embodiments of the invention of Salathia et al., wherein as indicated supra disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. As indicated in paragraphs [0093]; and [0110], Salathia et al. teach: 
(i)	that “in some embodiments, primers bearing UMI sequences can be in solution” (interpreted as encompassing UMI in a non-purified solution); 
(ii)	that “in some embodiments, individual cells are contacted with a droplet having a unique set of sample barcodes and/or UMI sequences in order to identify the individual cell” (interpreted as encompassing UMI in a non-purified solution);
(iii)	that “in some embodiments, lysates from individual cells are contacted with a droplet having a unique set of barcodes and/or UMI sequences in order to identify the individual cell” (interpreted as UMI in a non-purified solution); and 
(iv)	that “in some embodiments, purified nucleic acids from individual cells are contacted with a droplet having a unique set of barcodes and/or UMI sequences”.

Clearly, Salathia et al. does not provide any teaching such that when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken in the claim. Thus, Salathia et al. teach various embodiments of the invention, and do not teach away from purification of amplified products having a stretch of As and, thus, one of ordinary skill in the art would have a reasonable expectation of success in generating NGS adaptor sequences.
Regarding (d), please see the Examiner’s response to Applicant’s arguments supra. Applicant’s assertion that one of ordinary skill in the art would not have a reasonable expectation of success in generating NGS adaptor sequences for use in NGS sequencing platforms including producing substrate polynucleotides having tail sequences with a desired, limited size distribution that comprise sample-specific and/or bead specific barcodes; and/or in producing barcoded adaptor sequences for multiplexed single cell gene expression analysis including the identification of uniquely barcoded beads and/or the detection of PCR duplicates, is not found persuasive. It is noted that instant claim 1 does not recite: 
(1) producing substrate polynucleotides having tail sequences with a desired, limited size distribution that comprise sample-specific and/or bead specific barcodes; (2) in producing barcoded adaptor sequences for multiplexed single cell gene expression analysis including the identification of uniquely barcoded beads; and/or (3) the detection of PCR duplicates. The combined references teach all of the limitations of the claims and, thus, one of ordinary skill in the art would have a reasonable expectation of success in carrying out the method as recited in instant claim 1.


New Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3, 4, 7, 13-17, 22, 23, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schaal et al. (US Patent Application 20190112648, published April 18, 2019; effective filing date June 8, 2017) in view of Makarov et al. (US Patent Application 20150087027, published March 26, 2015; of record).
Regarding claims 1, 4 and 15-17, Schaal et al. teach that the SMARTer Human TCR a/b Profiling Kit for TCR mRNA profiling, wherein the kit is designed for used with either human peripheral blood RNA or purified human T cells, wherein the study of T-cell repertoire diversity has research/clinical applications in aging, auto-immune diseases, cancer, stem cell transplants and vaccine development (paragraph [0002]). Schaal et al. teach methods and compositions for employing blocked primer pairs that allow multiple amplification reactions in a reaction vessel such as a well of a multi-well device or container with minimal dispensing of reagents including: (a) a first primer pair comprising 3’ blocked ends; (b) an RNA primer that is non-extendable by a thermostable DNA polymerase; and (c) a second primer pair comprising 3’ blocked ends that are differentially blocked from the first primer pair (paragraph [0004], lines 1-11). Schaal et al. teach methods, compositions and systems employing blocked primers including providing a blocked primer reaction mixture that includes a blocked primer and a template nucleic acid component from a cell; unblocking the blocked primer to produce an active primer reaction mixture and subjecting the activated primer reaction mixture to primer extension conditions, such as nucleic acid amplification conditions (Abstract). Schaal et al. teach that the term "tail sequence" as used herein generally refers to a polynucleotide stretch present on the 3' end of the template nucleic acid made up of a single nucleotide species such as C, G, T, etc.; and that a first strand complementary deoxyribonucleic acid (cDNA) primer can be, in whole or in part, complementary to a tail sequence, such as a poly(A) tail of a mRNA template is one non-limiting example of a tail sequence; wherein a first strand cDNA primer can, in some instances, include or consist of a poly(T) sequence that is complementary to the poly(A) tail of an mRNA template (interpreted as a stretch of As; oligo(dT) primer; and 3’ end, claim 1) (paragraph [0076]). Schaal et al. teach that tail sequences can be naturally present on a subject template nucleic acid or can be synthetically added, wherein template nucleic acids can include but are not limited to a poly(A) tail, a poly(C) tail, a poly(G) tail, a poly(T) tail, and the like, wherein tail sequences may range in size from less than 10 nt to 300 nt or more; and that where a template nucleic acid contains a tail sequence, a primer utilized in generating a double stranded product cDNA (e.g., a first strand cDNA primer), can contain a sequence complementary to the tail sequence to which the primer hybridizes and primes elongation of the first strand cDNA, such that useful sequences complementary to the tail sequence will vary and can include but are not limited to e.g., a poly(dA) sequence, a poly(dC) sequence, a poly(dG) sequence, a poly(dT) sequence and the like (interpreted as a oligo(dT); adding a stretch of As; and a length of tails is 18 to 40 Ts; and a stretch of As, Ts, Gs, Cs or Us, claims 1, 16 and 17) (paragraph [0077]). Schaal et al. teach that tail sequences present on template nucleic acids can be naturally occurring (e.g., in the case of poly(A) tail of an mRNA template), or can be artificially or synthetically produced, wherein a tail sequence can be added to the template through an enzymatic process including but not limited to a terminal transferase such as terminal deoxynucleotidyl transferase, such that nucleotidyl species can be controlled as desired including utilizing a desired species of dNTP such as only dATP, only dCTP, only dGTP, or only dTTP; or a dNTP tailing mix is used where such mix contains only one species of dNTP (e.g., ATP) (interpreted as a stretch of As; oligo(dT); and TdT enzyme, claim 1) (paragraph [0078]). Schaal et al. teach polymerase with terminal transferase activity is capable of catalyzing the addition of deoxy-ribonucleotides to the 3'-hydroxyl terminus of a RNA or DNA molecule, such that when the polymerase reaches the 5' end of the template, the polymerase is capable of incorporating one or more additional nucleotides at the 3' end of the nascent strand not encoded by the template; such that when the polymerase has terminal transferase activity, the polymerase may be capable of incorporating 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more additional nucleotides at the 3' end of the nascent strand, wherein all of the nucleotides may be the same (e.g., creating a homonucleotide stretch at the 3' end of the nascent strand), or one or more of the nucleotides can be different from the others (e.g., creating a heteronucleotide stretch at the 3' end of the nascent strand) (interpreted as oligo(dT) primers; terminal transferase; a stretch of As on the 3’ end; and random nucleotides and fixed nucleotides, claims 1 and 15) (paragraphs [0088]). Schaal et al. teach the methods include preparing an immune cell receptor repertoire library from an RNA sample, wherein the methods include amplifying an immune cell-specific cDNA from a product double stranded cDNA generated from an RNA sample to produce an immune cell receptor repertoire library (interpreted as DNA fragments, claim 1) (paragraph [0125], lines1-6). Schaal et al. teach the preparation of the immune cell specific library can include TCR specific amplification using TCR specific primers (interpreted as target specific primers, claim 1) (paragraph [0130], lines 1-4). Schaal et al. teach that provided herein are methods for amplifying selected target sequences ( e.g., mRNA sequences) using a first primer pair that is blocked with thermo-labile moieties and a second primer pair blocked with enzyme labile moieties, wherein such methods are employed with T-cells to amplify and estimate TCR a/b diversity; and exemplified in the context of T-cell receptor amplification below (paragraph [0148]). Schaal et al. teach non-templated sequence present in the 3' hybridization domain of a template switch oligonucleotide may include or consist of a homo-polynucleotide, where such a homo-polynucleotide can vary in length from 2 to 10 nts in length, such as 3 to 7 nts in length, including 3 nts; and that two or more oligonucleotides and/or primers utilized in the subject reaction can include a non-templated sequence (interpreted as an oligo(dT) primer, claim 1) (paragraphs [0093]; and [0094]). Schaal et al. teach that useful primer binding sites will vary widely depending on the desired complexity of the primer binding site and the corresponding primer, such that an oligonucleotide or a primer utilized in generating a product double stranded cDNA includes a non-template sequence that includes a IIA primer binding site; and that non-templated sequencing can include one or more barcode sequences, and can include a unique molecular identifier (UMI) domain and/or a barcoded unique molecular identifier (BUMI) domain, wherein UMI and BUMI are nucleic acids (interpreted as an oligo(dT) primer; and comprising a UMI, claim 1) (paragraph [0094]; [0097]; and [0098]). Schaal et al. teach denaturing the template by subjecting a reaction mixture containing the template to a temperature sufficient to denature secondary structures of the template, wherein useful denaturing temperatures can range from 90oC, or more, 95oC or more, etc. (interpreted as denaturing the plurality of DNA fragments by heating to above 95oC, claim 1) (paragraph [0113]). Schaal et al. teach isolating and/or purifying a final nucleic acid product (e.g., a nucleic acid library) and/or an intermediate nucleic acid product (e.g., a double stranded product cDNA), wherein any convenient method of purification can be employed including but not limited to nucleic acid precipitation, gel purification, etc. (interpreted as purifying the amplfication products only after linear amplification, claim 1) (paragraph [0114]). Schaal et al. teach that cells are subjected ( e.g., after lysis and/or other processing steps) to amplification and/or sequencing analysis including conducting one or more amplification reactions may comprise one or more PCR-based amplifications, non-PCR based amplifications, or a combination thereof, wherein illustrative non-limiting examples of nucleic acid amplification techniques include, but are not limited to, polymerase chain reaction (PCR), reverse transcription polymerase chain reaction (RT-PCR), nested PCR, linear amplification, multiple displacement amplification (MDA), real-time SDA, rolling circle amplification, circle-to-circle amplification transcription-mediated amplification (IMA), ligase chain reaction (LCR), strand displacement amplification (SDA), and nucleic acid sequence based amplification (NA.SBA) (interpreted as linear amplification; and PCR, claims 1 and 4) (paragraph [0172]). Schaal et al. teach that in pyrosequencing, template DNA is fragmented, end-repaired, ligated to adaptors, and clonally amplified in-situ by capturing single template molecules with beads bearing oligonucleotide complementary to the adaptors, wherein each bead is compartmentalized into a water-in-oil microvesicle and the template is clonally amplified by emulsion PCR (interpreted as short DNA fragments; amplifying with a first adaptor; purifying the amplification products only after the amplification products have been amplified; and amplifying with a second adaptor, claim 1) (paragraph [0181], lines 1-11). Schaal et al. teach the Solexa/Illumina platform, sequencing data are produced in the form of shorter-length reads, wherein single-stranded fragmented DNA is end-repaired to generate 5'-phosphorylated blunt ends, followed by Kienow-mediated addition of a single A base to the 3' end of the fragments, such that A-addition facilitates addition of T-overhang adaptor oligonucleotides, which are subsequently used to capture the template-adaptor molecules on the surface of a flow cell that is studded with oligonucleotide anchors; the anchor is used as a PCR primer, but because of the length of the template and its proximity to other nearby anchor oligonucleotides, extension by PCR results in the "arching over" of the molecule to hybridize with an adjacent anchor oligonucleotide to form a bridge structure on the surface of the flow cell, wherein these loops of DNA are denatured and cleaved (interpreted as stretch of As on the 3’ end; and amplifying targets using an adapter sequencing in a multiplex primer extension reaction, claim 1) (paragraph [0182]). Schaal et al. teach that the genomic target DNA is subjected to an amplification reaction to generate amplified genomic target DNA (interpreted as amplifying a plurality of targets, claim 1) (paragraph [0203]). Schaal et al. teach that reaction mixtures and components thereof can be added to an the reaction of the subject methods can take place in a liquid droplet, such as a water-in-oil emulsion droplet; and that the reaction mixture can be added directly to the droplet without additional purification (interpreted as purification only after amplification products have been amplified, claim 1) (paragraph [0053], lines 1-3; and [0054]). Schaal et al. teach attachment of the sequencing platform adapter constructs can be achieved by using any suitable approach, where certain adapter constructs are attached to the ends of the product nucleic acid or a derivative thereof using an approach that is the same or similar to “seamless” cloning strategies, such that seamless cloning  including strategies eliminate one or more rounds of restriction enzyme analysis and digestion, DNA end-repair, de-phosphorylation, ligation, enzyme inactivation and clean-up, and the corresponding loss of nucleic acid material (interpreted as eliminating steps to prevent loss of nucleic acid material; and encompassing purifying the amplification products only after linear amplification, claim 1) (paragraph [0106], lines 1-10).
	Regarding claim 3, Schaal et al. teach that a template nucleic acid component from a single cell is a nucleic acid composition, wherein single cells as the source of temple nucleic acids include RNA or DNA obtained from a tissue of interest including a biopsy, blood sample, cell culture, cells from tissue, cells from tumors, and/or cells from neoplasms (interpreted as tumor DNA, claim 3) (paragraph [0046]). Schaal et al. teach the Solexa/Illumina platform, sequencing data are produced in the form of shorter-length reads, wherein single-stranded fragmented DNA is end-repaired (interpreted as fragmented genomic DNA, claim 3) (paragraph [0182], lines 1-7).
	Regarding claim 7, Schaal et al. teach in Figure 5, 3’-ribose RT primer, a TSO oligo and/or IsoG nucleotides, a 3’- blocked first primer pair, and a second primer pair with P7 and P5 sequencing adapter sequences (interpreted as forward and reverse primers, claim 7) (paragraph [0020]; and Figure 5). Schaal et al. teach that PCR uses multiple cycles of denaturation, annealing of primer pairs to opposite strands, and primer extension to permit exponential increase in copy numbers of target nucleic acids, wherein variations include RT-PCR, reverse transcriptase (RT) is used to make a complementary DNA (cDNA) from RNA, and the cDNA is then amplified by PCR to product multiple copies of DNA (interpreted as primer pairs, and encompassing forward and reverse primers, claim 7) (paragraph [0173]).
	Regarding claim 13, Schaal et al. teach that following prescribed library amplification steps, the prepared libraries can be considered ready for sequencing on an NGS platform of interest including Illumina HiSeq, MiSeq and/or NextSeq; Ion Torrent including the Ion PGM and/or Ion Proton; Life Technologies SOLiD sequencing system, etc., wherein detailed protocols for sequencing an NGS library, which can include further amplification such as solid-phase amplification, sequencing the amplicons, and analyzing sequencing data are available from the manufacturer of the NGS sequencing system employed (interpreted as further amplification and high-throughput sequencing, claim 13) (paragraph [0147]).
	Regarding claim 14, Schaal et al. teach that a domain is a stretch or length of a nucleic acid made up of a plurality of nucleotides, where the stretch or length provides a defined function to the nucleic acid, wherein examples of domains include primer binding domains, hybridization domains, barcode domains, unique molecular identifier (UMI) domains, NGS adaptor domains, NGS indexing domains, etc, such that the length of a given domain can vary in length from 2 to 100 nt (interpreted as 6-40 random nucleotides, claim 14) (paragraph [0025]).
	Regarding claims 22 and 23, Schaal et al. teach that the method can include an amplification polymerase for use in amplifying a produced double stranded cDNA, a produced nucleic acid library, etc., wherein any convenient amplfication polymerase can be employed including DNA polymerases such as thermostable polymerases, Taq DNA polymerase, Pfu DNA polymerase, etc. (interpreted as DNA polymerase; and Taq polymerase, claims 22 and 23) (paragraph [0115]).
	Regarding claim 30, Schaal et al. teach that thermo-sensitive polymerases can become inactive at a temperature above their active temperature range (interpreted as inactivating TdT, claim 30) (paragraph [0090]). Schaal et al. teach that the first PCR amplification is delayed until the reverse transcription reaction is complete and the RTase (e.g., MMLV) is inactivated (interpreted as inactivating the enzyme, claim 30) (paragraph [0151], lines 13-15).
Schaal et al. does not specifically exemplify purifying using magnetic beads (instant claim 26).
Regarding claim 26, Makarov et al. teach methods and compositions for adding tails of specific lengths to a substrate polynucleotide; as well as, methods and compositions for immobilization of tailed substrates to a solid support, wherein an attenuator molecule is any biomolecule that associates with a tail sequences added to a substrate polynucleotide and controls the addition of a tail sequence to the 3’ end of the substrate polynucleotide (interpreted as tailing; and single stranded DNA) (Abstract, lines 1-8). Makarov et al. teach performing a magnetic bead DNA purification step followed by strand denaturation at 95oC; and a second simultaneous tailing and ligation is then performed using a polymerase enzyme and a ligase enzyme and a DNA attenuator-adaptor molecule, thus completing a linear NGS library molecule wherein an optional DNA purification step is required (interpreted as 95oC; targets purified using magnetic beads; and purification of A-tailed fragments is optional (without purification), claims 1 and 26) (paragraph [0052], lines 17-25). Makarov et al. teach that template-independent polymerases such as DNA-specific terminal deoxynucleotidyl transferase (TdT), and RNA-specific poly(A) and poly(U) polymerases represent an alternative approach for preparation of DNA and RNA for NGS analysis (interpreted as TdT; and a DNA polymerase) (paragraph [0003], lines 11-14). Makarov et al. teach that the attenuator molecule further comprises a next generation sequencing (NGS) adaptor sequence, wherein the NGS adaptor sequence different from an adaptor sequencing in that the NGS adaptor sequencing is useful in a sequencing platform such as Ion Torrent, Roche 454 or SOLiD sequencing platforms (interpreted as obtaining a plurality of target-specific primers; and high-throughput sequencing) (paragraph [0012], lines 1-5 and 16-18).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of NGS library preparation as exemplified by Makarov et al., it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using blocked primers to carry out multiple amplification reactions in a reaction vessel as disclosed by Schaal et al. with the NGS library preparation methods including targeted library bead capture including capture on magnetic beads using substrate polynucleotides as taught by Makarov et al. with a reasonable expectation of success in conducting seamless cloning strategies to prevent the loss of nucleic acid material by eliminating one or more rounds of restriction enzyme analysis and digestion, DNA end-repair, de-phosphorylation, ligation, enzyme inactivation, and/or clean up; and/or in producing barcoded adaptor sequences for multiplexed single cell gene expression analysis.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1, 3, 4, 7, 13-17, 22, 23, 26 and 30 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1675